[Cite as State v. Warnock, 2018-Ohio-4481.]



                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                              WARREN COUNTY




 STATE OF OHIO,                                     :

        Plaintiff-Appellant,                        :     CASE NO. CA2018-01-016

                                                    :          OPINION
     - vs -                                                     11/5/2018
                                                    :

 ROBERT L. WARNOCK, JR.,                            :

        Defendant-Appellee.                         :



      CRIMINAL APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                           Case No. 17CR32893



David P. Fornshell, Warren County Prosecuting Attorney, Kirsten A. Brandt, 520 Justice
Drive, Lebanon, Ohio 45036, for plaintiff-appellant

Gieske Law Office, LLC, Krista Gieske, 810 Sycamore Street, 3rd Floor, Cincinnati, Ohio
45202, for defendant-appellee



        S. POWELL, P.J.

        {¶ 1} Plaintiff-appellant, the state of Ohio, appeals the decision of the Warren

County Court of Common Pleas granting a motion to suppress filed by defendant-appellee,

Robert L. Warnock, Jr., in a case involving a single charge of improperly handling a firearm

in a motor vehicle. For the reasons outlined below, we reverse the suppression order and

remand for further proceedings.
                                                                              Warren CA2018-01-016

        {¶ 2} On September 11, 2017, the Warren County Grand Jury returned an

indictment charging Warnock with a single count of improperly handling a firearm in a motor

vehicle in violation of R.C. 2923.16(B), a fourth-degree felony. The charge arose after

officers with the Monroe Police Department discovered a loaded firearm belonging to

Warnock underneath the driver's seat of a vehicle parked in the parking lot of a local flea

market. The firearm was discovered while the officers were conducting an investigation

into an anonymous tip that two white males, one of whom was later identified as Warnock,

were selling firearms out of the vehicle's trunk. The investigation proved fruitful after the

officers approached the vehicle in question where they observed in plain view the butt of a

black semiautomatic pistol protruding from underneath the driver's seat and onto the driver's

side floorboard.1 At the time the officers approached the vehicle, it is undisputed that the

vehicle was unoccupied with the engine turned off.

        {¶ 3} On September 29, 2017, Warnock entered a plea of not guilty and was

released on bond. Warnock thereafter filed a motion to suppress. In support of this motion,

Warnock argued there was "no lawful cause to stop the defendant, detain the defendant,

and/or probable cause to arrest defendant without a warrant."

        {¶ 4} On January 9, 2018, the trial court held a hearing on Warnock's motion to

suppress. As part of this hearing, one of the officers dispatched to the scene testified to

looking through the vehicle's windows where he observed in plain view the butt of a firearm

protruding from underneath the driver's seat and onto the driver's side floorboard. As this

officer testified:

                Q: Now, at this point had you opened the vehicle? Were – or
                how was it that you came to observe [the firearm]?

                A: Just looking through the windows from the outside of the

1. The record indicates the officers also observed in plain view several open cans of beer on the vehicle's
front passenger's side floorboard.
                                                   -2-
                                                                      Warren CA2018-01-016

              vehicle. We never entered the vehicle to rummage through
              anything. It was all in plain view from the exterior of the vehicle.

       {¶ 5} On January 29, 2018, the trial court issued a decision and entry granting

Warnock's motion to suppress. In so holding, the trial court determined that "in order to

approach the [vehicle], the officers needed some lawful reason under the Fourth

Amendment." The trial court also determined that "the Monroe police officers' approach

and visual inspection of the interior of the [vehicle], based solely on the tip of an anonymous

complainant, was not based upon a reasonable suspicion to justify an investigatory stop."

       {¶ 6} The state now appeals from the trial court's decision granting Warnock's

motion to suppress, raising the following single assignment of error for review.

       {¶ 7} THE TRIAL COURT APPLIED AN INCORRECT STANDARD OF LAW TO

SUPPRESS THE EVIDENCE. POLICE OFFICERS ARE NOT REQUIRED TO HAVE

REASONABLE SUSPICION BEFORE THEY CAN APPROACH AN UNOCCUPIED

VEHICLE PARKED IN A PUBLIC PLACE AND LOOK INSIDE.

       {¶ 8} In its single assignment of error, the state argues the trial court erred by

granting Warnock's motion to suppress. We agree.

       {¶ 9} Appellate review of a ruling on a motion to suppress presents a mixed

question of law and fact. State v. Gray, 12th Dist. Butler No. CA2011-09-176, 2012-Ohio-

4769, ¶ 15, citing State v. Burnside, 100 Ohio St. 3d 152, 2003-Ohio-5372, ¶ 8. When

considering a motion to suppress, the trial court, as the trier of fact, is in the best position

to weigh the evidence to resolve factual questions and evaluate witness credibility. State

v. Vaughn, 12th Dist. Fayette No. CA2014-05-012, 2015-Ohio-828, ¶ 8. Therefore, when

reviewing the denial of a motion to suppress, this court is bound to accept the trial court's

findings of fact if they are supported by competent, credible evidence. State v. Durham,

12th Dist. Warren No. CA2013-03-023, 2013-Ohio-4764, ¶ 14.                "An appellate court,


                                              -3-
                                                                      Warren CA2018-01-016

however, independently reviews the trial court's legal conclusions based on those facts and

determines, without deference to the trial court's decision, whether as a matter of law, the

facts satisfy the appropriate legal standard." State v. Cochran, 12th Dist. Preble No.

CA2006-10-023, 2007-Ohio-3353, ¶ 12.

       {¶ 10} As noted above, in granting Warnock's motion to suppress, the trial court

determined that, "in order to approach the [vehicle], the officers needed some lawful reason

under the Fourth Amendment." The trial court also determined that "the Monroe police

officers' approach and visual inspection of the interior of the [vehicle], based solely on the

tip of an anonymous complainant, was not based upon a reasonable suspicion to justify an

investigatory stop." We disagree with the trial court's assertions.

       {¶ 11} The record indicates the officers approached an unoccupied vehicle while it

was parked in the parking lot of a local flea market after receiving an anonymous tip from a

concerned citizen that two white males, one of whom was later identified as Warnock, were

selling firearms out of the vehicle's trunk. Contrary to the trial court's decision, this was

neither a search nor a seizure subject to the protections afforded to individuals by the Fourth

Amendment to the United States Constitution or Article I, Section 14 of the Ohio

Constitution. This is because, as noted by the Ohio Supreme Court, the "police are free to

observe whatever may be seen from a place where they are entitled to be." State v.

Buzzard, 112 Ohio St. 3d 451, 2007-Ohio-373, ¶ 15; see, e.g., State v. D'Eloia, 12th Dist.

Butler No. CA96-12-260, 1997 Ohio App. LEXIS 1557, *5 (Apr. 21, 1997) ("[b]y parking the

car in the public park, its occupants, including appellant, shed their expectation of privacy

as to the exterior of the car and so much of its interior as could be readily viewed from the

public street"); State v. Bazrawi, 10th Dist. Franklin No. 12AP-1043, 2013-Ohio-3015, ¶ 16

(appellant had no legitimate expectation of privacy of a vehicle's interior that could be

viewed from outside the vehicle by either an inquisitive passerby or diligent police officers).

                                              -4-
                                                                      Warren CA2018-01-016

       {¶ 12} Given the case law contrary to the trial court's decision, Warnock concedes

that the trial court's decision granting Warnock's motion to suppress on that basis was in

error. Specifically, as Warnock readily acknowledges as part of his appellate brief, "[c]ase

law supports that the officers' initial visual inspection of the interior of the parked,

unoccupied [vehicle] was not a 'stop' or 'search' as contemplated by the Fourth Amendment

jurisprudence." However, although conceding error, Warnock nevertheless argues the trial

court's decision does not mandate a reversal since the trial court's decision was legally

correct on other grounds. "[A]n appellate court will not reverse a judgment that is based on

erroneous reasoning if that judgment is otherwise correct, that is, it achieves the right result

for the wrong reason." State v. Adams, 12th Dist. Butler No. CA2010-12-321, 2011-Ohio-

1721, ¶ 22. This is not one of those cases.

       {¶ 13} As noted above, after receiving an anonymous tip from a concerned citizen

that two white males, one of whom was later identified as Warnock, were selling firearms

out of the trunk of a vehicle parked in the parking lot at a local flea market, the officers

approached the vehicle, which was unoccupied with the engine off, and looked through the

vehicle's windows. Upon looking through the vehicle's windows, the officers observed in

plain view the butt of a black semiautomatic pistol protruding from underneath the vehicle's

driver's seat and onto the driver's side floorboard. Regardless of whether the firearm was

loaded or unloaded, this discovery provided the officers with, at worst, a reasonable,

articulable suspicion that the vehicle's then unknown occupants were engaged in criminal

behavior by improperly handling the firearm within a motor vehicle in violation of R.C.

2923.16(B) or (C).

       {¶ 14} However, instead of immediately gaining entry to the vehicle and seizing the

firearm that could be seen in plain view, the officers conducted further investigation –

including a subsequent consensual encounter with Warnock as he and the vehicle's other

                                              -5-
                                                                               Warren CA2018-01-016

occupant were unloading additional firearms from the vehicle's trunk – from which the

officers learned that neither Warnock nor the vehicle's other occupant had a concealed

carry permit.2 Upon learning that neither Warnock nor the vehicle's other occupant had a

concealed carry permit, the officers had probable cause to believe Warnock, the vehicle's

other occupant, or both were in violation of R.C. 2923.16(B) or (C) by improperly handling

a firearm in the vehicle, seize the firearm that they had observed in plain view protruding

from underneath the vehicle's driver's side seat, and conduct a further search of the

vehicle's passenger compartment for contraband. It is undisputed that this search lead to

the discovery of an additional firearm that Warnock, after waiving his Miranda rights,

admitted belonged to him. Both firearms seized by the officers were found to be loaded.

        {¶ 15} After a full and thorough review of the record, we find none of the officers'

conduct in this case ran afoul of the protections afforded to individuals by the Fourth

Amendment to the United States Constitution or Article I, Section 14 of the Ohio

Constitution. Therefore, because we find the officers acted lawfully at all times relevant,

including by looking through the vehicle's windows, the trial court's decision granting

Warnock's motion to suppress was improper and must be reversed. Accordingly, finding

merit to the state's single assignment of error, the state's single assignment of error is

sustained, and this matter is reversed and remanded for further proceedings.

        {¶ 16} Judgment reversed and remanded.


        HENDRICKSON and M. POWELL, JJ., concur.

2. Warnock claims his encounter with the officers was not consensual but rather a seizure implicating Fourth
Amendment protections. The record does not support Warnock's claim for the record is clear that it was
Warnock and the vehicle's other occupant who voluntarily approached the officers after noticing the officers
walking towards them while they were removing numerous other firearms from the vehicle's trunk. Therefore,
contrary to Warnock's claim, the officers initial contact with him was a consensual encounter, not a stop or
seizure that implicates Fourth Amendment scrutiny. See Florida v. Bostick, 501 U.S. 429, 438, 111 S. Ct.
2382 (1991) ("police officers can approach individuals as to whom they have no reasonable suspicion and
ask them potentially incriminating questions"); see, e.g., State v. Brown, 12th Dist. Clermont No. CA2001-04-
047, 2001 Ohio App. LEXIS 5476, *8-9 (Dec. 10, 2001) (consensual encounter between officer and appellant
where appellant was observed sitting in a vehicle parked in a parking lot late at night).
                                                    -6-